DETAILED ACTION

Claim Objections
1)        Claim 145 may not depend from cancelled claim 2; should depend from claim 97.
2)        Claim 150 should depend from claim 97.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
                                                                                                                                   3)       Claims 97-162, are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or the applicant regards as the invention. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
Claim 97 step (e) recites the broad recitation “amplitude up to 60%” and the claim also recites “up to 100%”, and “up to 200%”, which are narrower statements of the range/limitation.  
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
                                                                                                                                     4)       Claims 97-162, are rejected under 35 U.S.C. 103 as being unpatentable over Banzashi et al. (US 2015/0225550) in view of Fujiwara et al. (EP 2532782).
           Claim 97: Banzashi discloses a method of re-dispersing of a concentrated MFC aggregate ([0202]-[0235]).   In the method a dispersion liquid is added to the MFC aggregate and mixed.  The obtained mixture is dispersed by means of an ultrasonic disperser with a specific amplitude and for a certain time duration ([0248]-[0251]; examples in [0358]-[0375]).  Banzashi does not disclose explicitly the frequency of 19 to 100 kHz, nor the ultrasonic energy of at least 200 kWh/t, however, these ranges are normal ranges in the field of sonication and it would have been obvious, to one skilled in the art at the time the invention was filed, that the skilled person would inevitably arrive at the same parameters.   Banzashi does not disclose the pumping step, however, this feature is a matter of normal design procedure as disclosed in Fujiwara (Fujiwara, [0063]-[0064, [0137]-[0139]) without any unexpected technical effect and thus 
          Claims 98, 154-158: the invention is disclosed per claim 97, 98.  The composition includes an inorganic particulate material (0220]-0221]).  Banzashi discloses such inorganic particulate material as calcium carbonate [0106], alkali earth metal [0144].
          Claims 99-100: the invention is disclosed per claim 97, 98.  The dispersing liquid is water (Banzashi, Abstract). 
          Claims 101-104, 127-141: the invention is disclosed per claim 97, 98.  It would have been obvious that ultrasonic energy input and ultrasonic energy duration be optimized in order to obtain desired results.  
          Claims 105-110: the invention is disclosed per claim 97, 98.  Maintaining the process temperature at room temperature is an obvious design operational consideration.
          Claims 111-112: the invention is disclosed per claim 97, 98.  Maintaining the back pressure of the recirculated liquid is an obvious design operational consideration.
          Claims 113-114: the invention is disclosed per claim 97, 98.  Including boosters to mechanically increase or decrease the amplitude of the sonication probe is an obvious design operational consideration.  
          Claims 115-124: the invention is disclosed per claim 97, 98.  It would have been obvious to one skilled in the art that the liquid composition of microfibrillated cellulose be optimized in order to obtain desired results.
          Claims 125-126: the invention is disclosed per claim 97, 98.  The microfibrillated cellulose being pelletized is well known in the field of MFC.  
           Claims 142-143, 161-162: the invention is disclosed per claim 97, 98.  High shear 

mixing, homogenization and refining is disclosed (Banzashi, [0197]).  

          Claims 144-147: the invention is disclosed per claim 97, 98.  It would have been obvious to one skilled in the art that the liquid composition recirculation duration be optimized in order to obtain desired product results.
          Claims 148-149: the invention is disclosed per claim 97, 98.  The sonication is in a pulse mode.
          Claims 150-151: the invention is disclosed per claim 97, 98.  It would have been obvious to belt press the dry product as required in order to obtain desired results. 
          Claims 152-153: the invention is disclosed per claim 97, 98.  MFC from mechanical pulp is disclosed (Banzashi, [0125]).
          Claims 159-160: the invention is disclosed per claim 97, 98.  The invention has an 

application in papermaking (Banzashi, [0054]).
  .        
                                               

Conclusion
5)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is (571)272-1190.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/MARK HALPERN/Primary Examiner, Art Unit 1748